Citation Nr: 1707051	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  15-42 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from January 1978 to February 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In February 2016, the appellant and his spouse testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2014).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the appellant's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the appellant, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.  As the appeal is being remanded, the appellant will still be offered an opportunity to have a second hearing in the appeal if it is not returned for final adjudication prior to the undersigned VLJ's retirement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant reported at the February 2016 Board hearing and elsewhere that he hurt his back during ACDUTRA while carrying heavy backpacks and doing pushups.  VA and private treatment records reflect that the appellant is currently diagnosed with a low back disorder, including lumbar spondylosis and spondylolisthesis.  Accordingly, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the appellant should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Concerning this, the Board notes that, although the appellant's representative did submit a March 2016 private etiological opinion from Dr. Barefoot in which she opined that the appellant's currently diagnosed back disorder began during service and is therefore service-connected, the opinion is not supported by any rationale and, as such, it is inadequate for appellate review.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Remand is also required for procurement of outstanding records.  Initially, the Board observes that in July 2014 the AOJ issued a formal finding of unavailability regarding the appellant's service treatment records (STRs).  Upon review of the record, it appears that further attempts should be made to obtain the appellant's STRs.  First, in an April 2014 response from the National Personnel Records Center (NPRC) it was noted that the appellant's records could not be obtained based on the evidence provided.  There is no indication that the AOJ ever followed up to this response, to include inquiring as to what additional information was needed to locate the STRs.  Second, in April 2014 the Kentucky Department of Military Affairs Military Records and Research Branch (MRRB) responded to the AOJ's request for the appellant's records with a handwritten notation indicating that as the appellant's social security number was issued in Tennessee, a request for records should be made to that state's MRRB.  It is unclear from this response whether the State of Kentucky's MRRB actually looked for the appellant's records, or merely noted the Tennessee social security number without making any attempts to actually locate the records.  Notably, the appellant's Certificate of Release or Discharge (DD 214) indicates that he actually served with the Army National Guard of Kentucky, not Tennessee.  Third, in June 2016 the AOJ's Military Records Specialist (MRS) was asked to issue a request for records to Boone National Guard Center.  While the July 2014 formal finding indicates that a negative response was received to this request, it appears that the MRS actually independently determined that due to the time that had passed since the appellant's service, a request did not need to be made; no actual request was ever issued.  Finally, the Board notes that at the February 2016 hearing the appellant referenced receiving back treatment from Ireland Army Community Hospital (Ireland Hospital).  In April 2015, in response to a request for records, Ireland Hospital advised that the appellant's treatment records had been retired to the NPRC.  There is no indication that any subsequent attempt to obtain these records from the NPRC was ever made.  Based on the foregoing, the Board finds that additional attempts must be made to locate the appellant's STRs.

Additionally, the appellant has reported that he is receiving Social Security disability benefits for his back disorder and that he has been in receipt of said benefits since the 1990s.  As such records could be relevant to his claim, they should be requested on remand.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159 (c) (2016); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Given the time that will pass on remand, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records dated from September 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. The AOJ should contact the appellant and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any previously unidentified private medical providers who have provided treatment for his back disorder in appellate status.  After receiving any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford him an opportunity to submit any copies in his possession.

3. Make additional attempts to obtain the appellant's STRs from the NPRC, Kentucky MRRB, Boone National Guard Center, and any other official source.  All efforts to obtain these records must be documented in the claims file.  If additional information is needed from the appellant to request these records, the appellant should be asked to provide it.  If the records cannot be obtained, this fact should be documented and a formal finding of unavailability shall be made with notice to the appellant and his representative.

4. Request Social Security Administration records pertinent to the appellant's claim for disability benefits as well as the medical records relied upon concerning that claim.  All actions should be documented in the claims file.  If the records cannot be obtained, this fact should be documented and a formal finding of unavailability shall be made with notice to the appellant and his representative.

5. After all records have been associated with the claims file, schedule the appellant for a VA back examination to address the claim for service connection.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the appellant's current back disorder is related to his reports of injuring himself during basic training by carrying heavy packs and doing pushups.  The examiner should explain the rationale for the opinion provided.

6. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



